If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  March 3, 2022
               Plaintiff-Appellee,

v                                                                 No. 353601
                                                                  Wayne Circuit Court
DIA KENATA-FRANKLIN FISHER,                                       LC No. 18-007305-01-FC

               Defendant-Appellant.


Before: GLEICHER, P.J., and K. F. KELLY and RONAYNE KRAUSE, JJ.

K. F. KELLY, J. (concurring).

       I concur in the result only.




                                                           /s/ Kirsten Frank Kelly




                                              -1-